Citation Nr: 0611982	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-28 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid an attendance of another person or on the 
basis of being housebound.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to March 
1977. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In a December 2003 VA Form 9, which was accepted as a Notice 
of Disagreement, the veteran indicated that he wanted a 
Travel Board hearing before a Veterans Law Judge.  In a June 
2004 VA Form 9, which was accepted as a Substantive Appeal, 
the veteran indicated that he did not want a hearing before a 
Veterans Law Judge.  His request for a hearing is withdrawn.

Issues not on appeal

In a December 2003 statement and in a June 2004 statement, 
the veteran appears to have raised the issues of service 
connection for the following conditions as secondary to 
medication taken for his service-connected disabilities: 
upset stomach, sleeplessness, dizziness, memory loss, 
disruption of thought process, headache, nausea, vomiting, 
constipation, diarrhea, dry mouth, loss of appetite, 
sweating, tiredness, nervousness, anxiety, lightheadedness, 
vision changes, and mental or mood changes.  This matter is 
referred to the RO for appropriate action.


FINDING OF FACT

The competent medical evidence of record shows that the 
veteran needs the aid and attendance of another to dress or 
undress himself.



CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance of another person are 
met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.351, 
3.352 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking special monthly compensation based on 
the need for regular aid an attendance of another person or 
on the basis of being housebound.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
January 2003 rating decision, the May 2004 statement of the 
case (SOC), and the October 2004 supplemental statement of 
the case (SSOC) of the pertinent law and regulations, of the 
need to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in 
April 2002, whereby the veteran was advised of the provisions 
relating to the VCAA.  Accordingly, the veteran was informed 
of the information and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claim.  

As for the evidence to be provided by the veteran, he was 
told in the VCAA letter to inform VA of medical evidence 
pertaining to his disabilities and to submit VA Form(s) 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
him for his disabilities.  Also, in that letter, he was asked 
to identify any VA treatment for his disabilities.

Moreover, in the VCAA letter, the veteran was informed that 
VA would provide medical examination or get a medical opinion 
if VA decided that it was necessary to make a decision on his 
claim.  [An examination was conducted in October 2002.]

With regard to evidence that VA would attempt to obtain on 
his behalf, the veteran was advised that VA would "make 
reasonable efforts to help you get evidence necessary to 
support your claim" and that VA would "try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies."  April 2002 VCAA 
letter, page 2.

In the April 2002 VCAA letter, the RO informed the veteran 
that he may submit any evidence himself that is not of 
record.  Also, in that letter, the RO advised him that 
"[i]t's still your responsibility to support your claim with 
appropriate evidence."  Id.  This request was unlimited; 
that is, it can reasonably be read to encompass any and all 
evidence in the veteran's possession.  Thus, the VCAA letter 
complied with the requirement of 38 C.F.R. § 3.159(b)(1) to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim because the 
letter informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the April 2002 VCAA letter 
requested a response within 30 days from the date of that 
letter and that those letter expressly notified the veteran 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) 
[evidence must be received by VA within one year from the 
date notice is sent].  One year has elapsed since the April 
2002 VCAA letter.

The Board is of course aware of the decision of the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the claim was adjudicated by the RO in January 
2003, after the April 2002 VCAA letter.  Therefore, the 
timing of the VCAA notice is not at issue with regard to this 
claim.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2), (3), and (4) are not at issue as 
service connection has already been granted for the 
disabilities that the claim for special monthly compensation 
is predicated on and the initial ratings for the disabilities 
were assigned in prior final rating decisions.  As will be 
discussed in greater detail below, special monthly 
compensation is being granted by the Board in this decision.  
It is not the responsibility of the Board to assign an 
effective date for the special monthly compensation.  The 
Board is confident that prior to assigning any effective 
date, appropriate VCAA notice will be provided by the RO.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering this issue on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran]. 

In addition, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  The Board finds that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained, to the extent necessary.  
The evidence of record includes private medical records and a 
report of a VA examination.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2005).  As noted above, the veteran withdrew his 
request for a Board hearing in his June 2004 VA Form 9.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

The criteria for determining whether special monthly 
compensation is payable by reason of need of aid and 
attendance is set forth in 38 C.F.R. § 3.351, which in 
pertinent part provides:

(b) Aid and attendance; need.  Need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria set forth in paragraph (c) of this section will be 
applied in determining whether such need exists.

(c) Aid and attendance; criteria. The veteran, spouse, 
surviving spouse or parent will be considered in need of 
regular aid and attendance if he or she:

(1) Is blind or nearly so blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or

(2) Is a patient in a nursing home because of mental or 
physical incapacity; or

(3) Establishes a factual need for aid and attendance under 
the criteria set forth in 38 C.F.R. § 3.352(a).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a) (2005).

"Bedridden" will be a proper basis for the aid and attendance 
determination and is defined as that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater-or-lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated above be 
found to exist before a favorable rating may be made.  The 
particular personal functions that the claimant is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.

The performance of the necessary aid and attendance service 
by a relative of the claimant or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c).

Although a veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Court has held that it 
is logical to infer there is a threshold requirement that "at 
least one of the enumerated factors be present."  Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Analysis

The record reflects that the veteran is service-connected for 
the following: mechanical low back strain with fibromyalgia 
and degenerative changes and without radiculopathy, evaluated 
as 40 percent disabling; post-operative right inguinal 
hernia, evaluated as 30 percent disabling; instability and 
residuals of meniscectomy of the left knee, evaluated as 30 
percent disabling; a post-operative scar of a right inguinal 
hernia, evaluated as 10 percent disabling; and degenerative 
joint disease of the right knee, evaluated as 10 percent 
disabling.

The veteran has neither contended, nor does medical evidence 
show, that he is legally blind.  Further, it is clear that 
the veteran is not confined to a nursing home because of 
mental or physical incapacity.  Thus, the first two criteria 
of 38 C.F.R. § 3.351(c) are not applicable in this case, and 
may not be used to support the veteran's claim for special 
monthly compensation benefits based on the need for regular 
aid and attendance of another person.

As a consequence of the above, the veteran's claim turns on 
whether evidence on file establishes a factual need for 
regular aid and attendance.  Applying the legal criteria to 
the facts of this case, the Board concludes that the evidence 
does establish a factual need for regular aid and attendance 
based on the veteran's inability to dress and undress 
himself.

The October 2002 VA examiner indicated that the veteran needs 
help with dressing as well as putting on his shoes and knee 
brace.  The records from Ohio State Pain Control Center dated 
in 2003 similarly show that the veteran had moderate to 
substantial interference with activities of daily living, 
examples of which were bathing, dressing, cooking, and 
cleaning.  In a May 2004 statement, a private doctor stated 
that the veteran required aid and attendance of another to 
help him with activities of daily living due to his service-
connected disability, which was defined as a multiple 
arthritis-related condition.  In an undated statement, 
another doctor also opined that veteran required aid and 
attendance of another to help him with activities of daily 
living due to his service-connected disability, which was 
defined as being related to an incident in service.  There is 
no medical evidence indicating that the veteran can dress and 
undress himself without the assistance of another person.  As 
one of the enumerated factors, inability to dress and undress 
himself, is met, special monthly compensation benefits based 
on aid and attendance is warranted.

The Board's grant of special monthly compensation benefits 
based on aid and attendance renders moot the claim for 
benefits based on housebound status because benefits based on 
aid and attendance are payable at a higher rate.  See 
38 U.S.C.A. § 1114.

Conclusion 

For reasons which have been expressed in detail above, the 
Board has concluded that special monthly compensation 
benefits based on aid and attendance is warranted.  The 
appeal is therefore allowed.


ORDER

Special monthly compensation on account of the need for aid 
and attendance of another person is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


